 



Exhibit 10.2
AMENDMENT TO EMPLOYMENT AGREEMENT
Amendment (A)
     Paul Kennard (“Executive”) and Stratex Networks, Inc., (the “Company”), are
parties to an Employment Agreement of May 14, 2002 (the “Agreement”). Executive
and the Company now wish to amend the Agreement, and thus they agree as set
forth below. This Amendment shall also be deemed effective as of April 1, 2006.
     1. The following is added to Paragraph 5(c)(ii) of the Agreement:
“provided, however, that if you are 60 years of age or older on the date of your
termination without cause, and if you have been employed by the Company for not
less than three years as of the date of your termination without cause, the
Company will pay the premiums necessary to continue your Company group health
insurance coverage under COBRA (or to provide you with comparable health
insurance coverage) until you reach the age of 65 or until you are eligible to
participate in another employer’s group health insurance plan, whichever comes
first;”.
     2. In Paragraph 5(e) of the Agreement, the phase “(ii to a maximum of
18 months, unless you are 60 years of age or older on the date of your
termination/resignation and you have been employed by the Company for not less
than three years as of the date of your termination/resignation, in which case
the last clause of subparagraph 5(c)(ii) shall apply)” shall be inserted
following the phrase “subparagraph 5(c)(i),”.
     3. In Paragraph 11 of the Agreement, the last sentence (“Provided, however
. . .”) is hereby deleted and replaced with the following sentence: “Any
arbitration conducted under this Paragraph will be pursuant to the American
Arbitration Association’s (“AAA”) National Rules for the Resolution of
Employment Disputes, a copy of which can be found on the AAA’s website at
www.adr.org.”
     Except as modified by this or other Amendment, the Agreement will remain in
full force and effect.

          Dated: 4/26/06                                  /S/ Paul Kennard      
               Paul Kennard
 
        Dated: 4/14/06                       Stratex Networks, Inc.
 
                                
 
       
 
  By:   /S/ Chuck Kissner
 
            Its: Chairman and Chief Executive Officer

